                  Case 19-21351       Doc 32     Filed 11/18/19     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

    In Re:                                       |
                                                 |
         TRACEY L. JORDAN                        |      Case No. 19-21351-LSS
                                                 |      Chapter 13
                  Debtor(s)                      |

                              OBJECTION TO CONFIRMATION

      Rebecca A. Herr, Chapter 13 Trustee in the above-captioned case (“Trustee”), pursuant to
section 1325, generally, of the Bankruptcy Code and Bankruptcy Rule 3015(f) objects to
confirmation of the Debtor(s) Chapter 13 Plan. In support of her motion, the Trustee respectfully
represents the following:

                                            Expenses:

      Objection to Expenses: The Debtor’s Schedule J reflects monthly expenses that are not
reasonably necessary to be expended for the maintenance or support of the Debtor as required by
11 U.S.C. §§ 1325(b)(1)(B) and 1325(b)(2). To the extent that the Debtor is diverting income to
pay these expenses, the Debtor fails to devote all projected disposable income to the payment of
unsecured claims as required by 11 USC 1325(b)(1)(B). Specifically, the Trustee objects to the
$1,200 per month “childcare” expense for the room and board for the Debtor’s son in college.

                                               Plan:

      Need all Disposable Income (D/I): The Plan fails to provide that all of the Debtor’s
projected disposable income will be applied to payments under the Plan. Accordingly, the Plan
does not satisfy the requirements of 11 U.S.C. § 1325(b)(1)(B). In addition, the Debtor needs to
turn over any applicable bonus received or include it in Schedule I. In addition, the Plan does not
account for the following necessary steps: In month 5, the plan payment amount should increase
per the 401k loan payoff in January 2020 by $1,057.00 per month; in month 13, the plan
payment amount should increase per the 401k loan payoff in September 2020 by $756.00 per
month; and in month 54, the plan payment should increase per the Lexus payoff in February
2023 by $394.00 per month.

      TX of Secured Claims – Failure to Treat: The Plan fails to provide for the following
secured claims: Claim #2 Americredit Financial Services, Inc. arrears totaling $393.32. In
addition, per the Objection to Confirmation filed by NewRez LLC D/B/A Shellpoint Mortgage
Servicing, the arrears should be treated as $14,686.20.
                   Case 19-21351       Doc 32    Filed 11/18/19    Page 2 of 3



                                       Amended Schedules:

      Schedule I/J: The Trustee has requested that the Debtor amend Schedules I and J to more
accurately reflect the household budget. To date, no such amendments have been filed.
Accordingly, the Trustee cannot determine whether the Plan is feasible or whether all projected
disposable income is dedicated to Plan payments. Specifically, the Trustee requires that the
following

                                      Requested Documents:

        PCC: The Debtor has failed to file a Pre-Confirmation Certificate pursuant to LBR 3015-
2(c).

                                           Good Faith:

      Given all of the above, the Trustee also questions whether the Debtor has demonstrated a
sincere desire to reorganize his/her debts and has presented a Chapter 13 Plan in good faith.


WHEREFORE, the Trustee cannot recommend confirmation of the Plan.

                                              Respectfully submitted,

Date: November 18, 2019                       /s/ Rebecca A. Herr
                                              Rebecca A. Herr (Fed. Bar No. 29298)
                                              Chapter 13 Trustee
                                              185 Admiral Cochrane Drive, Suite 240
                                              Annapolis, MD 21401
                                              Bherr@ch13md.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of November, 2019, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of the Trustee’s Objection to Confirmation will be
served electronically by the Court’s CM/ECF system on the following:

Arlene Adasa Smith-Scott       StrategicLaw1@gmail.com, Asmithscott@aol.com
Attorney

       I hereby further certify that on the 18th day of November, 2019, a copy of the Trustee’s
Objection to Confirmation was also mailed first class mail, postage prepaid to:

Tracey L. Jordan
1806 Ironton Drive
Oxon Hill, MD 20745

                                                 2
         Case 19-21351   Doc 32   Filed 11/18/19   Page 3 of 3



Debtor


                              /s/Rebecca A. Herr
                              Rebecca A. Herr
                              Chapter 13 Trustee




                                  3
